Title: Circular to the Commandants of Regiments, 27 March[–17 April] 1799
From: Hamilton, Alexander
To: Commandants of Regiments



New York March 27th [–April 17] 1799
Sir

I send you herewith thirteen Setts of Rules and Regulations for the Recruiting service, one for each field Officer, and one for each Captain of a company. You will carefully fill the blanks according to the example in No 1.
The sooner you distribute these, the better, that the Officers may, by studying them, be prepared to enter upon the business of recruiting when the order shall be given for it which it is hoped will not be long delayed.
With great consideration   I am Sir   Your obed Servt:

A Hamilton

